Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the 

            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 29 November 2019.	
2.	Claims 1-12 are currently pending and claims 1 and 7 are independent claims. 

                                            Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

     Priority

4.	Priority claimed from its provisional application no. 62/512,168, filed on 29 May 2017.
  Drawings

5.	The drawings filed on 29 November 2019 are accepted by the examiner. 

                                          Claim Rejections - 35 USC §112


(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
In claims 1,5 and 9, the phrase “so that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

                                                  Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Lonc et all. (US Publication No. FR 3006836), hereinafter Lonc.

Regarding claim 1:
receiving a message based on V2X communication (Lonc, abstract). 
extracting adaptive certificate pre-distribution (ACPD) target information if the message includes the ACPD target information (Lonc, page 8, “verification of

wherein the ACPD target information comprises at least one of a short-term certificate, time information indicating a generation time of the ACPD target information, effective time information of the short-term certificate, predicted location information (Lonc, page 7, “which is generated by the on-board OBU communication unit of the motor vehicle 10 and which comprises here one or more pseudonymous keys PsK of the motor vehicle 10 to be included in the pseudonymous certificate PC required from the pseudonymous certification authority PCA. The pseudonymous keys PsK are generated by the on-board OBU communication unit of the motor vehicle 10. The first part PU is preferably encrypted by means of the encryption key PCA-EK of the pseudonymous certification authority PCA. The second part PL2 is formed from second information INFO2, and first information INFO1 for the pseudonymous certification authority PCA. For example, the second part PL2 may be formed by the concatenation of the second information INFO2 and a fingerprint H1 of the first information INFO1”).
where the short-term certificate is to be used, or predicted time information when the short-term certificate is to be used (Lond, page 6, “The second information INFO2, which is generated by the on-board communication unit OBU of the motor vehicle 10, contains a print of the pseudonymous key (s) PsK contained in the first information INFO1, a data relating to the validity periods of these pseudonymous keys PsK , and a time stamp information indicating the date and time of the sending of the pseudonymous certificate”).
pre-authenticating the short-term certificate (Lonc, page 6, “once the motor vehicle 10 is authenticated with the main roadside unit RSU, it verifies (block B2 figure 3) that the motor vehicle 10 is authorized to have access to the network for the download of the PC pseudonym certificate.”).
and transmitting the pre-authenticated short-term certificate so that the pre-authenticated short-term certificate is broadcasted at the predicted location (Lonc, page 4, “pseudonymous certificates: generation, delivery, storage. PKI public key infrastructure includes one or more computer servers with computer means for generating and encrypting digital certificates”).

Regarding claim 2: 
further comprising: collecting at least one pre-authenticated short-term certificate to be broadcasted at the predicted location on a specific time (Lonc, claim 6).
and broadcasting an APCD broadcast message, comprising the collected at least one pre-authenticated short-term certificate, at the predicted location on the specific time (Lonc, page 3, “collect pseudonym Certificate”, page 7, “information indicating the date and time of the sending of the pseudonymous certificate PCR”).
Regarding claim 3: 
wherein transmitting the pre-authenticated short-term certificate so that the pre-authenticated short-term certificate is broadcasted at the predicted location further comprises transmitting the short-term certificate to a communication unit or V2X communication device having a communication range covering the predicted location (Lonc, page 2).
Regarding claim 4: 
wherein the short-term certificate is a short-term certificate to be used at timing indicated by the predicted time information, which is different from timing of a short-term certificate used in current message communication (Lonc, page 7, “timestamp information indicating the date and time of sending the ACC access message to the network. All of this information is encrypted by means of the secret key OBU-SK previously shared between the motor vehicle 10 and the main roadside unit RSU 10. Thus, the access message ACC to the network is here generated according to the authentication message AUTH which contains this secret key OBU-SK of the motor vehicle 10.”).

Regarding claim 5: 
wherein the ACPD broadcast message comprises at least one of the at least one pre-authenticated short-term certificate, period information indicating a message broadcast period, or effective time information (Lonc, page 7, “timestamp information indicating the date and time of sending the ACC access message to the network. All of this information is encrypted by means of the secret key OBU-SK previously shared 

Regarding claim 6: 
wherein the short-term certificate corresponds to a pseudonym certificate (PC) or an authorization ticket (AT) (Lonc, Abstract).
Regarding claim 7:
A V2X communication device comprising: a memory storing data; at least one communication unit transmitting and receiving at least one of a wired signal or a wireless signal; and a processor controlling the memory and the communication unit, wherein the processor is configured to: (Lonc, Abstract).
receive a message based on V2X communication (Lonc, abstract).
extract adaptive certificate pre-distribution (ACPD) target information if the message includes the ACPD target information (Lonc, page 8, “verification of the digital certificate of the pseudonymous certification authority PCA, - verification of the signature of the PCRV validation request, - extraction and decryption of the second PL2 part of the pseudonymous certificate PCR request”). 
wherein the ACPD target information comprises at least one of a short-term certificate, time information indicating a generation time of the ACPD target information, effective time information of the short-term certificate, predicted location information (Lonc, page 7, “which is generated by the on-board OBU communication unit of the motor vehicle 10 and which comprises here one or more pseudonymous keys PsK of the motor vehicle 10 to be included in the pseudonymous certificate PC required from the pseudonymous certification authority PCA. The pseudonymous keys PsK are generated by the on-board OBU communication unit of the motor vehicle 10. The first part PU is preferably encrypted by means of the encryption key PCA-EK of the pseudonymous certification authority PCA. The second part PL2 is formed from second information INFO2, and first information INFO1 for the pseudonymous certification authority PCA. For 
where the short-term certificate is to be used, or predicted time information when the short-term certificate is to be used (Lond, page 6, “The second information INFO2, which is generated by the on-board communication unit OBU of the motor vehicle 10, contains a print of the pseudonymous key (s) PsK contained in the first information INFO1, a data relating to the validity periods of these pseudonymous keys PsK , and a time stamp information indicating the date and time of the sending of the pseudonymous certificate”).
pre-authenticate the short-term certificate (Lonc, page 6, “once the motor vehicle 10 is authenticated with the main roadside unit RSU, it verifies (block B2 figure 3) that the motor vehicle 10 is authorized to have access to the network for the download of the PC pseudonym certificate.”).
and deliver the pre-authenticated short-term certificate so that the pre-authenticated short-term certificate is broadcasted at the predicted location (Lonc, page 4, “pseudonymous certificates: generation, delivery, storage. PKI public key infrastructure includes one or more computer servers with computer means for generating and encrypting digital certificates”).

Regarding claim 8: 
wherein the processor is configured to: collect at least one pre-authenticated short-term certificate to be broadcasted at the predicted location on a specific time (Lonc, claim 6).
and broadcast an APCD broadcast message, comprising the collected at least one pre-authenticated short-term certificate, at the predicted location on the specific time  (Lonc, page 3, “collect pseudonym Certificate”, page 7, “information indicating the date and time of the sending of the pseudonymous certificate PCR”).
Regarding claim 9: 
wherein the transmitted pre-authenticated short-term certificate is broadcasted through a communication unit having a communication range covering the predicted 

Regarding claim 10:
wherein the short-term certificate is a short-term certificate to be used at timing indicated by the predicted time information, which is different from timing of a short-term certificate used in current message communication (Lonc, page 2).
Regarding claim 11: 
wherein the ACPD broadcast message comprises at least one of the at least one pre-authenticated short-term certificate, period information indicating a message broadcast period, or effective time information (Lonc, page 7, “timestamp information indicating the date and time of sending the ACC access message to the network. All of this information is encrypted by means of the secret key OBU-SK previously shared between the motor vehicle 10 and the main roadside unit RSU 10. Thus, the access message ACC to the network is here generated according to the authentication message AUTH which contains this secret key OBU-SK of the motor vehicle 10”).

Regarding claim 12: 
wherein the short-term certificate corresponds to a pseudonym certificate (PC) or an authorization ticket (AT) (Lonc, abstract).

                                                            Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890